Citation Nr: 1208244	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left arm thoracic outlet syndrome (left arm disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 2003 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for the left arm disability and assigned a 10 percent rating, effective May 21, 2008.  The Veteran disagreed with the 10 percent assignment and this appeal ensued.  

In April 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A copy of the transcript has been associated with the claims file.  


FINDING OF FACT

The Veteran's left arm disability has been productive of subjective complaints of pain, numbness, and tingling with objective evidence of moderately prolonged distal latency of the left median motor at the wrist and left median sensory peak latency moderately prolonged with moderately reduced conductive velocity.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent, but no higher, for the left arm disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 8515 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was not provided with a predecisional letter.  Following his disagreement of the evaluation of his left arm disability, a letter dated in December 2009 satisfied the duty to notify provisions.  While the December 2009 letter was not submitted prior to initial adjudication, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his left arm disability.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and an initial disability rating and effective date have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran has not identified further treatment records that he felt would be relevant to his claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran for increased rating claims.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded a January 2008 QTC examination and a November 2009 VA peripheral nerves examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate.  The examiners fully addressed the rating criteria that are relevant to rating the disability at issue here and the November 2009 VA examiner indicated review of VA treatment records dating from October 2008 to the present.  Aside from the January 2008 QTC examination report, these are the only medical records on file.  

There is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159 (c)(4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

In this case, the Veteran's service-connected left arm disability was initially evaluated under Diagnostic Codes (DCs) 8512-5206.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that the paralysis of the radicular group under DC 8512 is the service-connected disorder and that the limitation of motion under DC 5206 is the residual condition.  In a December 2009 statement of the case, the RO appears to evaluate the Veteran's left arm disability under DC 8515 for paralysis of the median nerve.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Some rating criteria, including some diagnostic codes under 38 C.F.R. § 4.71a and 38 C.F.R. § 4.124a, apply different ratings based on a claimant's "handedness," that is, whether the claimant is right-handed or left-handed.  Ratings provide for what are designated as major and minor upper extremities (or components thereof).  The Veteran has testified and the medical evidence shows that the Veteran is right handed.  As such, his major upper extremity is his right side and his minor upper extremity is his left side.  Because the Veteran is seeking an initial rating for his left arm disability, the Board will look to the applicable evaluations for the minor extremity.  

Disease of the peripheral nerves of the upper extremities are rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8719.  Under DC 8512, for paralysis of the lower radicular group, a 20 percent rating is assigned when there is mild incomplete paralysis for a minor extremity.  Moderate incomplete paralysis corresponds to a 30 percent rating for a minor extremity.  Severe incomplete paralysis corresponds to a 40 percent rating for a minor extremity.  Where there exists complete paralysis, with paralysis of all intrinsic muscles of the hand, and some or all flexors of the wrist or fingers (and substantial loss of use of the hand), a 60 percent rating is warranted for the minor extremity.  

Under DC 8515, a 10 percent rating is warranted for mild incomplete paralysis of the major or minor extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve in the minor extremity.  A 60 percent rating is warranted for complete paralysis of the median nerve in the minor extremity.  38 C.F.R. § 4.124a, DC 8515 (2011).  Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.
The term "incomplete paralysis" with this or other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or at most, the moderate degree.  See 38 C.F.R. § 4.124a.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.  

Disabilities of the musculoskeletal system are rated under 38 C.F.R. § 4.71a.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Under DC 5206, limitation of forearm flexion of the minor arm, a 10 percent rating is warranted for limitation to 100 degrees.  38 C.F.R. § 4.71a, DC 5206.  A 20 percent evaluation is warranted when forearm flexion is limited to 90 degrees.  Id.  A 30 percent rating is provided when limited to 70 degrees.  Id.  Evaluation of a 40 percent rating is warranted when limited to 55 degrees.  Id.  And, flexion limited to 45 degrees warrants a 50 percent evaluation.  Id.  

DC 5207 provides a 10 percent evaluation for limitation of forearm extension of the minor arm when limited to either 45 or 60 degrees.  Id.  A 20 percent rating is warranted for limitation of forearm extension to 75 or 90 degrees.  Limitation to 100 degrees warrants a 30 percent evaluation.  Id.  A 40 percent evaluation is warranted when limited to 110 degrees.  Id.  Under DC 5208 limitation of forearm flexion to 100 degrees with extension to 45 degrees in the minor arm warrants a 20 percent evaluation.  Id.  

Turning to the evidence in this case, the Veteran was afforded a QTC examination in January 2008 where he complained of pain in his left elbow which traveled to the third, fourth, and fifth digits of his hand.  The pain was sharp and not triggered by specific activity.  He also complained of tingling and numbness of the hand.  The Veteran reported that he was able to perform household activities and was employed as a fulltime police officer.  On examination, there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  His left elbow range of motion was to 145 degrees for flexion.  The joint function on the left elbow was additionally limited by pain after repetitive use.  There was no additional fatigue, weakness, lack of endurance, or incoordiantion after repetition and no additional limitation of motion.  The Veteran was diagnosed with left arm thoracic outlet syndrome with subjective factors of pain and paresthesias of the hand and arm.  Subsequent VA treatment notes show continued complaints of left arm pain with acknowledgement of the Veteran's history of thoracic outlet syndrome.  See VA treatment notes dated in October 2008 and September 2009.  

In a November 2009 VA peripheral nerves examination report, the Veteran again complained of paresthesias in the lower left arm, to include numbness in the left hand, and problems when pressure was applied to his left shoulder.  On examination, his left upper extremity was unremarkable.  There was normal capillary refill with normal radial pulses.  He had positive Tinel's and Phelan's sign on the left hand, negative Addison's test, and negative elevation arm stress test.  There was no loss of pulse or discoloration with arm elevation.  Sensation, vibratory sense, proprioception, and graphesthesia were intact in the left upper extremity.  He had 5+/5 muscle strength.  The Veteran had normal complete active and passive range of motion of all of the joints of the upper left extremity.  He was diagnosed with carpal tunnel syndrome of the left hand with no objective medical evidence of thoracic outlet syndrome.  
A December 2009 EMG report indicates nerve conduction studies showed moderately prolonged distal latency of the left medial motor at the left wrist with left medial sensory peak latency moderately prolonged with moderately reduced conductive velocity.  Other sensory or motor nerves of the left upper extremity were unremarkable.  The impression was left median neuropathy likely at the left wrist.  The report provided that the nerve conduction study was not typical for neurogenic thoracic outlet syndrome.  

Throughout the appeal, the Veteran has asserted that he suffers from numbness of his left hand and pain at the elbow which radiates to his left hand.  See July 2008 Notice of Disagreement; September 2008 Statement; October 2009 Statement; and April 2010 video hearing transcript.  During the video conference hearing, the Veteran testified that during the winter months he especially experiences numbness, tingling, and radiating pain of his left upper extremity.  However, he noted that these symptoms have remained consistent since he was diagnosed in service.  He also indicated that his left shoulder feels fatigued.  The Veteran reported that he was required to alter how he performs his daily and occupational duties due to his left arm disability.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470, see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability to his left arm disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's left arm disability has been provided by medical personnel who have examined him during the current appeal and rendered an opinion in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Based upon the findings, the evidence demonstrates that the Veteran's left arm disability approximates moderate incomplete paralysis such that a rating of 20 percent, but no higher, is warranted under DC 8515.  The evidence demonstrates that the Veteran has moderately prolonged distal latency of the left medial motor at the wrist.  See December 2009 EMG Report.  His left median sensory peak latency was moderately prolonged with moderately reduced conduction velocity.  Id.  Because the evidence does not show that his paralysis is solely sensory and due to the fact that the Veteran has consistently reported the same symptoms of numbness, tingling, and pain throughout this appeal, the Board concludes that, for the entire period on appeal, the Veteran's left arm disability most nearly approximates moderate incomplete paralysis of the median nerve as opposed to mild incomplete paralysis.  See 38 C.F.R. § 4.124a, DC 8515 (2011).  The evidence, however, does not show any decreased sensation or decreased strength of the upper extremities and his reflexes were normal.  Id.  Additionally, there was no muscle atrophy or asymmetry of the upper extremities.  Id.  As such, a rating in excess of 20 percent is not warranted.  

It is noted that the November 2009 VA examination report shows a diagnosis of carpal tunnel syndrome and the December 2009 EMG established that the nerve conduction study results were not typical for neurogenic thoracic outlet syndrome but showed left median neuropathy at the wrist.  See Mittleider v. West, 11 Vet. App. 181 (1998) (unless symptoms of a service-connected disability can be separated from the symptoms of a nonservice connected disability, the overall symptomatology must be attributed to the service-connected disability).  Since the Veteran's symptoms have not been distinguished between his thoracic outlet syndrome and his carpal tunnel syndrome, the Board attributes his symptomatology to his service-connected disorder.  

Turning to alternate diagnostic codes, the medical evidence does not show that the Veteran's radicular nerve group, to include movement of the left shoulder, elbow or hand have been impacted sufficient to warranted a rating in excess of 20 percent under DCs 8510 through 8513.  See 38 C.F.R. § 4.124a.  The medical evidence further shows that the Veteran's ranges of motion for his left elbow and upper extremity joints are within normal limits and thus a rating in excess of 10 percent is not warranted under 38 C.F.R. § 4.71a, DCs 5205 to 5208.  See January 2008 QTC Examination Report; November 2009 VA Examination Report.  There is no evidence of an impaired flail joint, nonunion of the radius and ulna, impairment of the ulna, radius, or supination and pronation.  As such, DCs 5209 through 5213 are not for application.  The evidence also fails to show that the Veteran had objective symptoms such as joint swelling, muscle atrophy, weakness, incoordination, excessive fatigability, or muscle spasm indicative of functional impairment that would warrant a higher rating under DeLuca, 8 Vet. App. 202.  See also 38 C.F.R. §§  4.40, 4.45, 4.59 (2011).  

Further, the Board has determined that staged ratings are not for application in this case.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In sum, the record contains evidence showing that the Veteran is entitled to a 20 percent rating during the entire period on appeal but the evidence preponderates against a higher rating.  Specifically, the Veteran is entitled to a rating of 20 percent, but no higher, for the entire appeal period.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's left arm disability is adequate.  The Veteran disagrees with the rating.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.
Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has indicated that he maintains a fulltime job as a police officer.  While he testified that he must alter the way he performs some of his occupational duties, he has provided that his left arm disability has not impacted his ability to be fully compliant with his job requirements.  He has not indicated, and the record does not show, that he is incapable of obtaining substantial employment due to his service-connected left arm disability.  As such, a claim for TDIU has not been raised by the record.  


ORDER

Entitlement to an initial disability rating of 20 percent, but not higher, for the Veteran's left arm disability is warranted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


